Citation Nr: 9930280	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for a chronic back 
disorder, as secondary to service-connected right knee 
disability.

2.  Entitlement to service connection for a chronic shoulder 
disorder, as secondary to service-connected right knee 
disability.

3.  Entitlement to service connection for headaches, as 
secondary to 
service-connected right knee disability.

4.  Entitlement to service connection for arthritis of both 
hands, as secondary to service-connected right knee 
disability.

5.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the New 
Orleans, Louisiana, Department of Veterans (VA), Regional 
Office (RO), which granted an increased rating to 30 percent, 
but no more, for the veteran's right knee disability.  The 
veteran filed a timely notice of disagreement (NOD), and was 
issued a statement of the case (SOC) in December 1996.  The 
RO received his substantive appeal in January 1997, at which 
time the veteran raised, for the first time, claims for 
service connection for chronic back and shoulder disorders, 
arthritis of both hands and headaches as secondary to his 
service-connected right knee disorder, as well as a claim for 
a total rating based on individual unenployability due to 
service-connected disability.  He was issued a supplemental 
statement of the case (SSOC), in reference to his right knee 
claim, in March 1997.

Following additional development, the RO denied the veteran's 
secondary service connection claims in a June 1997 rating 
decision.  The veteran was informed of this adverse 
determination and his appellate rights by VA letter, dated 
July 1, 1997.  On February 11, 1998, he was issued a SSOC 
which included a discussion of the RO's adverse determination 
as to the 'additional' claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  A VA Form 119, Report of Contact, reveals that 
the veteran telephoned the RO to express his dissatisfaction 
with the RO's denials of his claims for chronic back and 
shoulder disorders, arthritis of both hands and headaches as 
secondary to his service-connected right knee disorder and a 
total rating based on individual unemployability due to 
service-connected disability.

In March 1998, the veteran withdrew, in writing, his claim 
for an increased rating for his right knee disorder.  
Therefore, only his secondary service connection and total 
rating claims will be discussed herein.


REMAND

As a preliminary matter the Board observes that the veteran's 
claim for a total rating based on individual unemployability 
is the only issue that has been properly developed for 
appellate disposition.  Review of the record reveals that the 
February 1998 SSOC included the veteran's total rating claim 
as an 'additional' issue.  The claim was apparently denied 
because the RO had insufficient information as to determine 
whether the veteran is entitled to the benefit sought.  
Indeed, the veteran failed to complete and submit a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, or its equivalent.  Under the 
applicable regulation, where an SSOC covers an issue that was 
not included in the original SOC, a substantive appeal must 
be filed with respect to that issue within 60 days in order 
to perfect an appeal with respect to that additional issue, 
even if the 60-day period extends beyond one-year appeal 
period.  See 38 C.F.R. § 20.302(c) (1999); see also 
VAOPGCPREC 9-97 (1997); 62 Fed. Reg. 15567 (1997).  The Board 
is bound by the General Counsel's interpretation of the 
regulation.  38 U.S.C.A. § 7104(c) (West 1991).  Here, the 
Board construes the February 1998 Report of Contact, inasmuch 
as the veteran's telephone conversation was reduced to 
writing, as a timely substantive appeal to his total rating 
claim.  See 38 C.F.R. 
§ 20.202 (1999); see also Tomlin v. Brown, 5 Vet. App. 355 
(1993) (the statutory provisions of 38 U.S.C.A. § 7105 do not 
impose technical pleading requirements).  Therefore, the 
Board retains jurisdiction over the veteran's claim for a 
total rating based on individual umemployability due to 
service-connected disability.

Similarly, the Board also finds that the February 1998 Report 
of Contact, pursuant to Tomlin, supra may also be construed 
as a timely NOD as to the denial of the veteran's claims 
seeking entitlement to service connection for chronic back 
and shoulder disorders, arthritis of both hands and headaches 
as secondary to his service-connected right knee disorder.  
However, the veteran has never been issued an SOC or SSOC as 
to these claims.  Clearly additional procedural development 
is necessary.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995) (where there has been an initial RO adjudication and 
an NOD has been filed [in this case, as to the compensation 
level assigned], thereby initiating the appellate process, 
the claimant is entitled to an SOC, and the RO's failure to 
issue the same is a procedural development requiring remand).

In view of the foregoing, it is noted that it would be 
premature and prejudicial for the Board to consider the 
veteran's claim for a total rating based on individual 
unemployability at this time.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  As the veteran's 
secondary service connection claims are "inextricably 
intertwined" with the total rating based on individual 
unemployability issue currently on appeal, the case must be 
remanded to the RO in accordance with the holding in Harris, 
supra.

In addition, the Board notes that the record is devoid of any 
opinion as to the degree of industrial impairment caused by 
his service-connected disability or disabilities. In general, 
a veteran's allegation of increased disability establishes a 
well grounded claim.  Procelle v. Derwinski, 2 Vet. App. 269 
(1992).  The VA, therefore, has a duty to assist the veteran 
in the development of facts pertinent to his claim.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should also afford the veteran 
a final opportunity to complete and 
submit a VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, or its equivalent.  
Efforts to obtain this information must 
be documented and any evidence received 
in response to this request should be 
associated with the claims folder.

2.  The veteran should also be requested 
to identify all sources of recent 
treatment received for his service-
connected disability, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

3.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the nature and extent of his 
service-connected right knee disability.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the specialist 
prior to his or her examination of the 
veteran.  X-rays, laboratory test, range 
of motion studies and/or other diagnostic 
studies should be performed as deemed 
appropriate by the specialist.  The 
examiner must note all objective clinical 
findings concerning the severity of the 
veteran's service-connected right knee 
disorder, to include observations of pain 
on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
examiner must also comment on the effect 
of the veteran's right knee disorder on 
his ordinary activity, as well as his 
ability to procure and maintain 
employment.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  The RO should develop for appellate 
purposes the veteran's claims of 
entitlement to service connection for 
chronic back and shoulder disabilities, 
as well as headaches and arthritis of 
both hands, as secondary to service-
connected right knee disability.  In this 
regard, the RO should review the various 
arguments and contentions submitted by or 
on behalf of the veteran, and provide him 
with a statement of the case regarding 
these "additional" issues.  If any 
claim is deemed to be well grounded, 
additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of that claim should 
be undertaken.

The veteran must be, and hereby is, 
notified that a timely substantive appeal 
(VA Form 9) must be filed in order to 
perfect an appeal as to his secondary 
service connection claims, and without 
such the Board will not have 
jurisdiction.

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's total rating based on 
individual unemployability claim.  If 
this determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




